TARTER KRINSKY & DROGIN LLP
Proposed Attorneys for Axia Realty, LLC
Debtor and Debtor-in-Possession
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
smarkowitz@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re:                                                        :
                                                              :   Chapter 11
AXIA REALTY, LLC                                              :
                                                              :   Case No.: 20-12511 (MG)
                                     Debtor.                  :
------------------------------------------------------------- x

    “LAR DAN” DECLARATION OF ANTONIA MILONAS WITH RESPECT TO
 PAYMENT OF THIRD-PARTY RETAINER TO TARTER KRINSKY & DROGIN LLP
   AS PROPOSED COUNSEL TO THE DEBTOR AND DEBTOR-IN-POSSESSION

         Antonia Milonas declares pursuant to 28 U.S.C. § 1746, as follows:

         1.        I am currently the sole manager and 50% equity owner of Axia Realty, LLC (the

“Debtor”). I paid $40,000.00 of the initial retainer to Tarter Krinsky & Drogin LLP (“TKD”), the

proposed attorneys for the Debtor.

         2.        I make this declaration in support of the Debtor’s application to retain TKD as the

Debtor’s bankruptcy counsel.

         3.        I agreed to pay $40,000.00 of the initial retainer to TKD so that the Debtor could

retain counsel of its choosing which is necessary due to the complexities of the Debtor’s Chapter

11 case.

         4.        I understand the undivided loyalty of TKD is to its client, the Debtor and not to

me individually.




{Client/086975/1/02220143.DOC;1 }
         5.        I have no intention of asserting a claim against the Debtor’s bankruptcy estate for

the funds advanced for legal fees in this case.

         6.        I was advised that I could consult with counsel of my own choosing in

determining whether to advance the initial retainer to TKD. I have not agreed to personally pay

any further fees to TKD beyond the $40,000.

Dated: New York, New York
       November 24, 2020

                                                        /s/ Antonia Milonas
                                                        Antonia Milonas




{Client/086975/1/02220143.DOC;1 }                   2
